Citation Nr: 1516691	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-33 332	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  He served in combat in the Pacific Theater and was awarded the Philippine Liberation Campaign Ribbon with one bronze star, among other decorations.  He died in August 2012.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 RO decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant contends that the Veteran's death from lung cancer was caused wholly or in part by exposure to asbestos during his service as a machinist's mate during World War II.  The RO has properly conceded that he was exposed to asbestos during service based upon his military occupational specialty.

The Veteran's claims file contains very little medical evidence regarding his lung cancer.  There are limited VA medical records available, dated in June 2012.  It appears that these records were submitted by the appellant and/or her representative.  It appears that the Veteran had been receiving VA medical care at least since 2001, when he was granted service connection for bilateral hearing loss.  For instance, the claims file contains notices of hospitalizations in 2011, but no medical records reflecting those hospitalizations.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
One VA medical record in particular is likely to prove highly relevant to the outcome of this appeal.  In June 2012, the Veteran had a computed tomography X-ray scan performed, to "rule out new malignancy."  The scan yielded 318 images.  The interpreted report does not indicate whether the Veteran had any radiographic findings indicative of asbestosis or asbestos-involvement.  However, either the X-ray films or the digital images should still be available for review.  

The Board observes that the Veteran died in a nursing home facility, where he was receiving palliative care only.  It therefore does not appear likely that terminal medical records would prove helpful in determining the etiology of the Veteran's lung cancer.  However, if the appellant desires to complete a release form for the VA to obtain these records, she is invited to do so.  We note that she has also not provided additional medical releases for the Veteran's medical care over the years; she is invited to do this also, especially if she can recall any prior chest X-rays which may have been taken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran between 2001 and August 2012 for inclusion in the file.  Complete hospital reports, complete testing reports, including imaging studies must be obtained as well.  

2.  All VA chest imaging studies, to include the June 2012 computed tomography study should be obtained, either digitally, or the actual films, and then forwarded to a VA radiologist with expertise in asbestos-related diseases, for review and interpretation as to whether the Veteran had radiographic evidence of asbestosis or asbestos exposure.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent, such as obtaining further medical opinion based upon the new evidence, should be accomplished at this point.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

